UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1478



GUS HNARAKIS,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-00557-DKC)


Submitted: October 31, 2006                 Decided:   November 2, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gus Hnarakis, Appellant Pro Se. James A. Frederick, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gus    Hnarakis    appeals      the   district       court’s    order

substituting the United States as the Defendant and dismissing

Hnarakis’s action for return of property, under the Federal Tort

Claims Act.          We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Hnarakis v. United States, No. 8:06-cv-00557-DKC

(D. Md. Apr. 11, 2006).          We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented       in   the

materials      before     the    court   and     argument   would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                         - 2 -